Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section1350 I, Dian C. Taylor, Chief Executive Officer, and David B. Spacht, Chief Financial Officer, of Artesian Resources Corporation, a Delaware corporation (the “Company”), hereby certify, pursuant to 18 USC Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, based on our knowledge: (1) The Company’s periodic report containing financial statements on Quarterly Report on Form 10-Q for the period ended September 30, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 USC Section 78m(a) or Section 78o(d)), as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. These certifications accompany the Report to which they relate, are not deemed filed with the Securities and Exchange Commission and are not to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before of after the date of the Report), irrespective of any general incorporation language contained in such filing. Date:November 7, 2008 CHIEF EXECUTIVE OFFICER: CHIEF FINANCIAL OFFICER: /s/DIAN C. TAYLOR /s/DAVID B. SPACHT Dian C. Taylor David B. Spacht
